NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                             FILED
                            FOR THE NINTH CIRCUIT                              JUL 11 2012

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 11-10436

              Plaintiff - Appellee,              D.C. No. 3:10-cr-00131-LRH-
                                                 VPC-1
  v.

ULRICK LUIS RODRIGUEZ,                           MEMORANDUM*

              Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Nevada
                    Larry R. Hicks, District Judge, Presiding

                       Argued and Submitted June 15, 2012
                            San Francisco, California

Before: HUG, RAWLINSON, and IKUTA, Circuit Judges.

       Appellant Ulrick Luis Rodriguez challenges the district court’s imposition of

sentence. He asserts a violation of Rule 32 of the Federal Rules of Criminal

Procedure.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      We have jurisdiction pursuant to 28 U.S.C. § 1291 and affirm the district

court. We review the district court’s compliance with Rule 32 de novo. See

United States v. Saeteurn, 504 F.3d 1175, 1178 (9th Cir. 2007).

      The district court complied with Federal Rule of Criminal Procedure 32

when it determined that it would not decide the dispute over Rodriguez’s

immigration status and would not consider Rodriguez’s immigration status when

sentencing him. See Fed. R. Crim. P. 32(i)(3)(B), (C); see also Saeteurn, 504 F.3d

at 1181. The district court discussed at length the reasons for the sentence

imposed, including its concern with Rodriguez’s criminal history and the

dangerousness of his current offense, without referencing Rodriguez’s immigration

status. Although the district court later adopted two paragraphs from the

presentence report stating that Rodriguez was in the United States illegally, the

record reflects that Rodriguez’s immigration status did not “affect the temporal

term of the sentence the district court impose[d]. . . .” Saeteurn, 504 F.3d at 1181.

Moreover, because the district court gave ample reasons to support the sentence

imposed, even indicating that an upward variance would be appropriate were the

Guideline ramge lower, any error by the district court was harmless. See Williams

v. United States, 503 U.S. 193, 203 (1992).

      AFFIRMED.


                                          2